 AMERICAN COMPRESSWAREHOUSE, ETC.433American Compress Warehouse,Division of Frost-Whited Com-pany, Inc.andUnited Packinghouse,Food and Allied Work-ers,AFL-CIO.CasesNos. 15-CA-2168 and 15-CA-2183. Sep-tember 9, 1963DECISION AND ORDEROn May 2, 1963, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.He also found that the Respondent had not engaged inother unfair labor practices and recommended dismissal of the com-plaint as to them.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Fanning.]The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.1We agree with the Trial Examiner that the Respondent violated Section 8(a) (5) byinsisting to an impasse upon the inclusion of a performance bond in its proposed contractwith the Union,since such a bond is a nonmandatory subject of bargaining.We alsoagree with the Trial Examiner's conclusion that the Respondent violated Section 8(a) (5)by insisting on a no-strike no-lockout clause and a nonobservance of picket line clause,which were included as part of a single package containing also the performance bondprovision and provisions imposing responsibility upon the Union for unauthorized strikeor picket line observance activities of employees.Cf. Floyd A.Fry RoofingCo, 123 NLRB647, 649.Because of the other conditions with which they were entwined, we do not, asapplied to this case, adopt the Trial Examiner's assertion that "the no-strike no-lockoutand nonobservance of picket line [were] mandatory subjects of bargaining."INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by United Packinghouse,Food and Allied Workers,AFL-CIO,herein called the Union,the General Counsel of the National LaborRelations Board,through the Regional Director for the Fifteenth Region, issued aconsolidated complaint dated December 7, 1962, against American Compress Ware-house, Division of Frost-Whited Company, Inc., herein called the Respondent or144 NLRB No. 43. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Company, alleging violations of Section 8(a) (1), (3), and (5) of the NationalLabor Relations Act, as amended (29 U.S.C., Sec. 151,et seq.),herein called theAct.The answer of the Respondent admits certain allegations of the complaintbut denies the commission ofanyunfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Reeves R. Hiltonat Shreveport, Louisiana, on February 11 and 12, 1963.All parties were presentand represented at the hearing and were afforded full opportunity to be heard, tointroduce relevant evidence, to present oral argument, and to file briefs.AboutApril 8, I received briefs from counsel for the General Counsel and the Respondent.Upon consideration of the entire record, and upon my observation of thewitnesses, I make the following:FINDINGS OF FACTI.THE COMPANY'S BUSINESSThe Company, a Louisiana corporation, has its principal office in Shreveport,Louisiana, and maintains places of business in Shreveport, Natchitoches, Alexandria,and Opelousas, all in Louisiana, where it is engaged in the warehousing and com-pressing of cotton.During the 12-month period ending November 30, 1962, theCompany received more than $50,000 for services rendered in connection withthe warehousing and processing of cotton shipped to it from points outside theState of Louisiana and foreign countries. In the same period the Company receivedmore than $50,000 for services performed for various employers outside the Stateof Louisiana and/or employers engaged in shipment of goods valued at more than$50,000 annually in interstate and foreign commerce.The Company admits thefacts concerning its operations but denies they are sufficient to warrant the legalconclusion that it is engaged in commerce within the meaning of the Act. Ina previous case involving the same parties,American Compress Warehouse, etc.,137 NLRB 980, the Board asserted jurisdiction, so I find the Company is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint alleges that the Company discriminatorily refused to reemploythree seasonal employees during September and October 1962, and on various dateson and after April 30, 1962, refused to bargain in good faith with the Union bydemanding that the Union agree to provisions providing for a performance bond,nonobservance of picket lines, and a no-strike no-lockout clause as a conditionprecedent to a collective-bargaining agreement.The answer generally denies these allegations and affirmatively, as amended atthe hearing, asserts the demand for the foregoing provisions was not violative ofthe Act.B. The bargainingunit,theUnion's certificationAbout April 30, 1962, the Board, following an election conducted on November 16and 17, 1961, certified the Union as the exclusive bargaining representative for allemployees ina unit comprising:All production and maintenance employees, laborers, and seasonal and casualemployees at the Employer's four compresses in Louisiana, namely, Shreveport,Natchitoches,Alexandria, and Opelousas, excluding all other employees, in-cluding office employees, clerical employees, supervisors, foremen, guards, andwatchmen, as defined in the Act.I find the unit to be appropriate for the purposes of collective bargaining andthat at all timesmaterial hereinthe Union was and is the exclusive bargaining repre-sentative of all the employees in the unit.'The answer admits the appropriateness of the unit but challenges the validity of thecertification for the reasons asserted In the representation cases leading to the certifica-tion.The Company offered no evidence on this point and makes no mention of the matterin its brief. AMERICAN COMPRESS WAREHOUSE, ETC.435C. The refusal to bargainAt all times material herein: J. K. Boone was vice president of Frost-Whited andgeneralmanager of American Compress, R. E. Dupuy and Eddie Stahl held thepositions of plant superintendent and foreman, respectively, at the Shreveport plant,and Edward D. Shankhn and Alvin A. Vicknair held the positions of field repre-sentatives for the International Union.In the period June 4 to October 10, 1962, the parties held six bargaining meetingswith Vicknair and Shanklin, plus two employees, representing the Union and Booneand Dupuy appearing on behalf of the Company.Many of the events occurring atthesemeetings are undisputed.At the June 4 meeting the Union presented the Company with a brief 1-pagesummary of its demands containing some 27 items. Boone complained the summarywas too vague and that the Union should submit a complete contract proposal. TheUnion agreed to do so and the meeting then ended.About June 7, the Union mailed a proposed contract to the Company and a meetingwas held on June 13. Boone said the meeting was a brief one for he requested timeto prepare a counterproposal, which was satisfactory to the Union, and that he mailedthe Company's proposed contract to the Union on June 18. The next meeting washeld on June 27-28. Shanklin believed the Company's proposed contract was dis-cussed at the June 13 meeting, without any agreement being reached, but he wascertain the proposal was the subject of discussion at the June 27-28 meeting.Both Shanklin and Boone testified they discussed each provision in the Company'sproposed contract at the June 27-28 meeting, and while some of the provisions pre-sented no serious problem or were tentatively agreed upon,2 the parties were unableto reach accord on many substantive provisions such as wages, overtime, performancebond, nonobservance of picket lines, and no-strike no-lockout clause.The Com-pany's proposal maintained the present wage rate and wage practices and containedno provision with respect to overtime. Shanklin stated the Union wanted its ownproposal on these provisions, which provided for a 10-cent-an-hour increase and,overtime, generally, at one and one-half times the hourly rate.According to Shank-lin, the Company offered a 2-cent wage increase at this, or some other, meeting.Boone considered wages and overtime as the "same thing" and related he offered.a 2-cent increase, which was, obviously, rejected by the Union.Apparently, some-time later the Union indicated its willingness to accept 8 cents if the Company wouldagree to a union-security or checkoff clause.The three provisions upon which the refusal to bargain is bottomed are as follows:(General Counsel's Exhibit No. 6)Both the Company and the Union agree to obtain and deliver to each othera performance bond written by a corporate surety company, payable to theother party in a penalty amount of ---------- dollars in order to insure andguarantee the faithful performance of this contract by both parties.The Union agrees that the employees of the Company will cross any picketline put up around or near any of the Company's plants by any other union andwill work in a normal way; the Union further agrees that the employees of theCompany will not refuse to handle or work on any goods which may be claimedas unfair or hot by any union, including the union which is a party to thiscontract.The Union agrees to be responsible for the actions of the Company'semployees, regardless of whether such actions are authorized by the Union.The failure of the Company's employees to abide by the provisions of thisarticle shall constitute a violation by the Union of this contract.There shall be no strike, slow-down, work stoppage, interruption of work orany other activity on the part of the employees which causes a reduction inthe normal amount of work or business of the Company. The Union shall beresponsible for any such activities on the part of the employees, regardless ofwhether the Union has authorized the employees to engage in any such activities;itbeing intended that any such activities on the part of employees shall con-stitute a violation by the Union of this contract.There shall be no lock-out by the Company or any other activity on the partof the Company which produces the effect of a lock-out. The Company shallbe responsible for any such activity on the part of any of its management orsupervisory personnel, regardless of whether the Company has authorized suchpersonnel to engage in such activities.Any such activities on the part ofThese clauses included recognition, management rights, nondiscrimination, reportingpay, working conditions, and use of bulletin boards.727-083-64-vol. 144-29 436DECISIONSOF NATIONALLABOR RELATIONS BOARDmanagement personnel or supervisory personnel shall constitute a violation bythe Company of this contract.Shanklin testified the Union made it clear the performance bond clause was notacceptable and Boone took the position the provision had to be included in anycontract, indicating the Union was irresponsible, in order to assure the Union'scompliance with the terms of the contract.Boone stated the Company was merelyasking for some type of protection in the contract as they knew nothing of the unionpeople, and it was not uncommon for the Company, in order to protect its invest-ment, to require an unknown contractor performing repair work for it to post a bond.Shanklin said the Union was opposed to the no-strike no-lockout clause which theCompany stated had to be in any agreement. In the discussion that followed Booneasked the Union's position regarding the clause if it applied only to members oftheUnion and Shanklin questioned the legality of eliminating nonmembers sincethe Union was the exclusive representative of all employees in the unit. In short,Boone asserted the Company could not afford to have its business shut down by astrike called by a few irresponsible employees and Shanklin replied the Union wasa responsible organization which honored its agreements and had no history of ir-responsible or wildcat strikes.Boone testified he told the Union the Company hadthe right to request this provision.As an additional reason, he pointed out thatwhile the Union may not actually tell the employees to strike, it could, by deviousmethods, cause the employees to engage in a work slowdown or fail to report for work.The Union declined to accept this clause because it could not be responsible for allemployees on the job, unless the union representatives were on the job with themWith respect to the nonobservance of picket lines, Shanklin said the Union couldnot accept this clause because it was, and is, contrary to union principles for a unionman to cross a union picket line, and, therefore, the clause has no place in a collective-bargaining agreement.However, the Company insisted upon this provision in anycontract.Boone told the Union that he wanted the provision so that employees would re-main on the job in the event employees of a contractor performing work at theplant went on strike, or railway employees or employees of an employer with whomthe Company was doing business engaged in a strike. Boone said he was not askingthe employees to refuse to cross their own picket line.The union representativesreplied they never included a provision of this type in their agreements, but if anyof the situations described should arise, they would sit down and work out theproblem with the Company.Vicknair stated the parties were in tentative agreement on some provisions butwere unable to reach any accord on the performance bond and no-strike no lockoutand nonobservance clauses because "The Company insisted they would not bargainand not trade on these three articles.We did try to trade . .But, the Companykept insisting on these three articles into that particular contract, that they wouldsign." 3The meeting concluded with Boone telling Shanklin and Vicknair the next movewas up to the Union and they agreed to submit a counterproposal to the Company.Thereafter, the Union mailed its counterproposal to the Company and the nextmeeting was held on July 12. This meeting, as related by Vicknair, followed thesame pattern as the previous session, there was some discussion on contract termsbut the parties reiterated their respective positions with respect to the three clausesin dispute.Boone testified to the same effect as Vicknair.The next meeting was held on July 31, with a Mr. Mapp of the Federal Mediationand Conciliation Service.Mapp held separate conferences with the parties and themeeting ended inconclusively.The last meeting took place on October 10.At this meeting Vicknair and GeorgeThompson, district director, appeared on behalf of the Union.Mapp also attendedthemeeting.Thompson, according to Vicknair, opened the meeting by stating there wereseven or eight provisions upon which the parties could not reach agreement, namely,wages, holiday pay, overtime, dues' checkoff, union security, and the three provisionsin question.Vicknair said there was some discussion, but no agreement, on wagesand related provisions.He further stated the parties maintained the same positionsregarding the three clauses, except that the Company rejected the Union's offer to dropits request for a union shop if the Company would withdraw its performance bondclause.3 Vicknair's testimonyas a witnesscalled by the Company under Rule 43(b) of theFederal Rules of Civil Procedure. AMERICAN COMPRESS WAREHOUSE, ETC.437Boone likewise testified Thompson outlined seven or eight provisions in disputeand that they briefly discussed wages and related subjects, without reaching any agree-ment.Boone also restated his position with respect to the three provisions in question.In outlining his position on these three provisions, on and after June 27, Boone ex-plained he did not insist or demand that these clauses be included in any final agree-ment, but he "wanted some assurance" the employees would work and "wantedsome protection in this contract." Further, along the same line, he testified, "I wanteda written contract on those [provisions] and the entire proposal," that he wanted acontract "with those clauses in it," and that he did not change his position throughoutthe five or six negotiating meetings.Concluding FindingsHere the issues presented for determination are: (1) whether the Company de-manded or insisted upon inclusion of the three disputed provisions in any agreement itmight reach with the Union, and (2) whether the Company, assuming it made suchdemand, thereby failed to bargain in good faith in violation of Section 8(a)(5) and(1) of the Act.The Company, in its brief, argues that it was merely proposing to have the threequestioned clauses in any contract, rather than insisting that they be included therein.Both Shanklin and Vicknair testified that during the entire negotiating period theCompany, through Boone, insisted that these provisions must be included in anyagreement between the parties. Indeed, it is clear from Boone's testimony that heinsisted upon the inclusion of these provisions for he repeatedly used the word"wanted," instead of "insisted," to describe his position regarding these clauses.I am convinced the testimony fully supports the finding that the Company predicatedany final agreement upon the Union's acceptance of the three questioned provisions.The remaining issue to be resolved is whether the Company by thusinsisting uponthese provisions failed to bargain in good faith with the Union.InN.L.R.B. v. Wooster Division of Borg-Warner Corporation,356 U.S. 342, theSupreme Court sustained the Board's finding that an employer violated Section8(a) (5) by insisting upon the inclusion of a provision in the contract (prestrike voteby the employees) covering a matter which was not a mandatory subject of bargain-ing under Section (d) of the Act.Of course, the parties are free to bargain or notto bargain, and to agree or not to agree, on nonmandatory subjects.However, in-sistence by one party that the other accept a proposal involving a nonmandatorysubject as a condition of bargaining on mandatory subjects is inconsistent with thegood-faith performance of the statutory duty to bargain.Here the Company insisted that the Union agree to its performance bond provi-sion throughout the period of bargaining negotiations. It is well established, underBoard and court decisions, that a performance bond of the type here involved is notwithin the compass of the obligation to bargain with respect to "wages, hours, andother terms and conditions of employment" and that an employer's insistence uponsuch a provision as a condition to signing an agreement violates Section 8(a)(5) ofthe Act.4Likewise, a union violates Section 8(b) (3) by insisting that an employerpost a performance bond as a condition to executing a collective-bargaining agree-ment, the intent of the bond being to afford the union security against possible de-faults by the employer.5Having found the Company insisted upon inclusion of the performance bondclause in any collective-bargaining agreement, I find and conclude that the Companythereby violated Section 8(a) (5) of the Act.64F.McKenzieDivision,et at.,d/b/a ArlingtonAsphalt Company,136 NLRB 742, 745See alsoN L R.B v. TowerHosiery Mills,Inc.,180 F. 2d 701 (CA 4), cert denied 340U S. 811,Standard Generator Service Co. of Mo. v. N.L R B ,186 F. 2d 606 (CA. 8) ;NLRB v DaltonTelephoneCompany,187 F. 2d 811(C.A. 5) ; N L R.B. v F. M. Reeves& Sons,order adjudging in contempt 47 LRRM 2480 (C.A. 10), cert denied 366 U S. 914.8 Local 164,et al, Brotherhoodof Painters, Decorators and Paperhangers of America,AFL-CIO, et al. v. N.L.R.B. (A. D. Cheatham Painting Co. of Jacksonville, Fla ),293 F2d 133 (C A.D.C ), cert. denied 368 U S. 824.6Counsel for the Company contends there are no court decisions to support the proposi-tion that mere insistence upon a performance bond constitutes a iefusal to bargainTheDaltonandCheathamcases,supra,plainly refute this contention.Counsel also citesNLRB. vCoscoProducts Company,280 F. 2d 905 (C.A. 5), as authority for his con-tention that a performance bond is a mandatory subject of bargaining In this case thecourt stated the employer merely suggested a bond on one or two occasions in the shortperiod of bargaining and there was "no evidence whatever in support of the view that therespondentinsisted,asa conditionof bargaining,upon any specific request . . . " 438DECISIONSOF NATIONALLABOR RELATIONS BOARDUnquestionably, the no-strike no-lockout and nonobservance of picket lines clausesaremandatory subjects of bargaining.Consequently, both the Company and theUnion were under statutory obligation to bargain in good faith regarding these pro-visions, although neither of them were required to agree to the proposals or to makeany concessions in that respect.However, the record, including the Company's brief,plainly shows the Company entwined these proposals with the performance bondclause and that all three provisions were considered and discussed by the parties asa one-package proposition.Certainly, it cannot be said this course of action indicatedany desire on the part of the Company to engage in good-faith negotiations with thereasonable expectation of arriving at some agreement with the Union on these twoproposals, unless the Union acceded to its demand for the performance bond clause.As stated inN.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131,134 (C.A. 1):It is true as stated inN.L.R.B. v. American National Insurance Co.,343 U.S.395, 404, that the Board may not "sit in judgment on the substantive terms ofcollective bargaining agreements."But at the same time it seems clear that ifthe Board is not to be blinded by empty talk and by mere surface motions ofcollective bargaining, it must take some cognizance of the reasonableness of thepositions taken by an employer in the course of bargaining negotiations.Under the circumstances herein, I find the Company failed to bargain in goodfaith concerning the no-strike no-lockout and nonobservance of picket lines clausesin violation of Section 8(a) (5) of the Act.D. The refusal to reemploy employeesThe complaint alleges that in September and October 1962, the Company dis-criminatorily refused to recall or reemploy three employees.This phase of the caseinvolves only the Shreveport plant which employed about 30 or 35 employees (in-cluded in the bargaining unit) during the 1962-63 season.The work performedby these employees was, and is, of a seasonal nature, theseasonrunning from approxi-mately September to January or February.Boone said when he assumed his dutiesas general manager inJuly 1961, hechanged the existing employment practices of the Company by having all employeesthen working fill out the Company's employment application form and by followingthe same procedure with respect to applicants for employment.According to Boone,the new practice was well known to the employees who were working at the time aswell as applicants for employment for the 1961-62 season.At the same time theauthority to hire employees at the Shreveport plant was vested in R. E. Dupuy, whohad been plant superintendent since about 1956. Prior to that time Foreman EddieStahl did all the hiring at the Shreveport plant.Boone testified that in September and October 1962, the commencement of the1962-63 season, the Company hired about 16 new employees, that is employees whohad never previously worked for the Company.All of these employees were hiredas truckers or general laborers, except one who was hired as a checker.No educa-tion whatever was necessary for truckers or general laborers and the only requirementfor the checker's job was the ability to read and write.Analysis and Concluding Findings1.Andrew Baylock, Jr.Baylock worked off and on for about 17 years and was last employed, truckingcotton or flat banding, during the 1961-62 season.Baylock stated he applied forwork around Labor Day 1961, and Dupuy told him to fill out an employment appli-cation form.As Baylock is illiterate the application was filled out by someone else,obviously Dupuy, on the basis of information furnished by Baylock and was signedby Baylock.This was the first time Baylock had ever submitted a written applicationfor employment.He was then hired sometime in the fall of 1961. Baylock said heworked 5 or 6 months in 1961, but it is not clear whether his total employmentcovers the 1961-62 season, or the 1960-61 season, or part of each season. Baylockidentified his signature on the employment application form which is dated Janu-ary 25, 1962, and, admittedly, he submitted only one such form to the Company.Just prior to Labor Day 1962, when the season was starting, Baylock went to theplant and asked Stahl for a job. Stahl said he had no work for Baylock and remarked,"Homer Ford was able enough to hire you all boys . . . " Baylock left the plantand did not thereafter return, nor did he submit an application for employment. AMERICAN COMPRESS WAREHOUSE, ETC.439Baylock, on undisclosed dates, signed a union card and attended one union meetingat Ford's home. Ford was formerly employed by the Company.?Boone said Baylock was employed for a few years and last worked for the Com-pany for 4 weeks in 1962, the period covering the last week in January and the first3weeks in February.8Boone had no personal knowledge of Baylock's visit toStahl and stated as far as he knew Baylock was not employed in September orOctober 1962, because he failed to submit an application for employment.Dupuy, like Boone, stated Baylock did not file an application for employment inSeptember or October 1962.Dupuy further stated that under the new hiring pro-cedure foreman Stahl, his assistant, "was supposed to send them [applicants foremployment] to me and get an application filled out.He wasn't supposed to puton anyone without an application."Stahl did not testify at the hearing.Baylock's undenied testimony shows that Stahl made it plain there was no jobavailable for Baylock because of his association with Ford, a well-known unionadherent.As might be expected, Baylock thereupon left the plant and made nofurther efforts to secure employment. It is true, of course, Baylock did not submitan application for employment.However, in view of Stahl's unequivocal positionregarding his employment the filing of an application would have been meaninglessand Baylock was fully justified in accepting Stahl's decision in the matter as final.Nor can it be said that Baylock failed to follow the Company's hiring practices byseeking employment through Stahl rather than Dupuy.Manifestly, Dupuy expectedold employees to contact Stahl regarding employment, as they had in the past, for heissued instructions that Stahl should send all applicants for jobs to him in order thatthey might submit employment application forms.Here, Stahl not only failed tosend Baylock to Dupuy in violation of his instructions, but also took it upon himselfto summarily reject Baylock for reemployment in the manner stated above.Cer-tainly, under these circumstances, it cannot be said that Baylock forfeited his rightto employment merely because he did not file an employment application.Accordingly, I find Baylock was discriminatorily refused reemployment shortlybefore Labor Day 1962.2.AlbertMorrisAlbert Morris was employed as a trucker or common laborer and worked for fiveconsecutive seasons commencing with the 1956 season.On August 24, 1961, Morrissent a letter to the Company, by registered mail, wherein he applied for employment.The letter was a form one, which was prepared by the Union, on its own stationery,and was dated August 7, 1961.Morris heard nothing from the Company, so some-time after Labor Day he went to the plant and talked to Dupuy who stated he hadto fill out the Company's employment application form before he could go to work.As Morris has but little knowledge of reading and writing, Dupuy filled out theapplication on the basis of information furnished by Morris, and Morris signed thesame.During the course of their conversation, Dupuy remarked he had heard Morrisand others had sent letters to the Company and concluded their talk by stating he hadno jobs at that time, but if he needed Morris he would call him.Morris was notemployed during the 1961-62 season.In September 1962, about a week after Labor Day, Morris went to the plant andasked Dupuy for a job.Dupuy, as related by Morris. said he would have to submitan employment application and instructed a young man in the office "to write me up,"adding that Morris was "one of the old hands." The application was completed inthe same manner as the previous application and was signed by MorrisDupuy thentoldMorris he had no work for him at that time but would call him when needed.A week or so later, Morris went to the plant and spoke to Dupuy, who sent him tosee Stahl.Stahl said he had no work for him and if he needed Morris he wouldcall him.Morris heard nothing further from Dupuy or Stahl and was not employedduring the 1962-63 season.Boone stated when he became general manager he decided to upgrade the em-ployees and the first step in that direction was to eliminate from employment workerswho were "habitual drunkards on the job or perhaps if they drank to the extremes7In the prior proceeding cited above, the Board adopted the Trial Examiner's findingthat Ford was the employee organization leader at the Shreveport plant in late 1960 andthat the Company was fully aware of his union activities.s Boone, on the basis of company records going back to 1950, stated Baylock was em-ployed from about November 6 to December 25, 1952, and 2 weeks in January 1953Hewas next employed about October 2, 1959, and worked until the latter part of February1960.He was later employed from about October 12 to December 31, 1960, and fromabout February 6 to March 19, 1961. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff the job."Dupuy was aware of this decision or policy. Boone said Morris wasnot employed in 1962, because on many occasions he had been drunk on the joband had to be sent home,thatmany times he had been at the plant drunk duringhis off-duty hours, and several times he came into the plant office in a drunken condi-tionBoone did not issue any specific instructions to Dupuy regarding the employ-ment of Morris, nor did he discuss Morris' application for employment with Dupuy.In fact the decision to employ or not to employ Morris was left entirely to Dupuy.Boone said he had received a large number of union application forms from em-ployees in 1961,similar to the letter sent by Morris, and some of these applicantswere hired by the Company.Dupuy, who had been employed by the Company for almost 40 years, statedthat he refused to reemploy Morris in September and October 1962, for the reason:Well in the first place he wasn't dependable from his past record and whenhe came there he was I would say in a very, well I would say he was pretty welldrunk.I talked to him and he even came so far as to come to my office intalking to me and in what I would consider drunk.That is what I told him.On cross-examination,Dupuy said Morris had worked in his crew for quite a fewyears and during this period he never saw Morris drunk or drinking on the job, nordid he ever relieve Morris from his job, or send him home, because of his drinking.Further,Dupuy stated he did not tolerate drinking on the job and any employeewho did so was laid off.Dupuy admitted Morris was sober when he submitted hisapplication for work in 1962.However, when he came to his office the second timeregarding employment he was drunk or had been drinking.Dupuy conceded manyother employees drank,but not as much as Morris,and they did not "have the gutsto come out to my office and blow in my face."Morris admitted taking a drink when he was not working but denied he everdrank on the job.On several occasions Morris was asked if he had ever reportedfor work after he had been drinking and his answer was that he was never drunk, ortook a drink,while on the job.9The General Counsel contends Morris was not reemployed in September 1962 forthe reasons he was "engaging in union activities"and the Company was attemptingto dissipate the Union's majority status,not because he was an "habitual drunkard,"as claimed by the Company.The record does not support any of these contentions.Morris engaged in no union activities whatever,other than sign and mail theUnion's job form application on August 24, 1961.In the previous case,the Boardadopted the Trial Examiner's findings and conclusions that the mere sending of anidentical application by an employee, and nothing more,was insufficient to establisha discriminatory refusal to hire the applicant,since the Company had hired someother seasonal workers for the 1961-62 season who had submitted similar applica-tions.As Morris was not hired for the 1961-62 season,it seems to me that if therewas merit in his case he would have been included among the alleged discriminateesin the previous case.Be that as it may, I find Morris' application of August 24, 1961,iswholly inadequate to sustain a finding that he was discriminatorily refused re-employment in September or October 1962. Of course,there is no evidence,or evenan allegation in the complaint,that the Company engaged in any acts designed todissipate theUnion'smajority status.Likewise,the record does not support the General Counsel's contention that theCompany denied employment to Morris because he was an"habitual drunkard."Dupuy, who had exclusive authority to hire or reject Morris,credibly testified that hedecided not to reemploy Morris because he was not dependable and because he cameto his office on at least one occasion in an intoxicated condition.I find the Company did not unlawfully refuse to reemploy Morris as alleged inthe complaint.3.Lloyd Brown, Jr.Brown worked for the Company for three seasons, 1958,1959, and 1960,first asa trucker and then cutting samples.Apparently around August 23,1961, Brownwent to the plant and applied for work to Stahl,who sent him to Dupuy to fill outan application for employment.Brown saw Dupuy and,being illiterate,Dupuyfilled out the application form on the basis of Brown's answers to questions readto him, which Brown signed. Brown identified his signature on his application form,eMorris'application for employment dated July 18, 1961,shows he was arrested forintoxication about 5 years prior to 1961.His second application dated September 12, 1962,indicates he had never been arrested.I attach no importance to this discrepancy for,obviously,itwas an unintentional oversight on his part. AMERICAN COMPRESS WAREHOUSE, ETC.441which bears the date of August 9, 1961. Brown said that during the course of theirtalk,Dupuy asked what he thought of the Union and he replied he "didn't know."The next day, Brown signed the Union's application for employment form, which hemailed to the Company, the same as Morris. Subsequent to the time he signed theCompany's employment application form, Brown went to the plant the next Mondayand four consecutive Mondays and spoke to Stahl regarding employment.On theseoccasions Stahl said he had nothing for him, that he did not know when he wouldhave a job for him and Brown replied he would check back with him. Admittedly,Brown was not hired for the 1961-62 season.Brown further stated that he went to the plant shortly after Labor Day 1962and asked Stahl for a job. Stahl said he was not hiring and when Brown said hewould like to go to work, Stahl replied he was sorry but he could not help him.Brown did not thereafter apply for work.On cross-examination Brown testifiedthat he had not applied for work at the plant since the last of his five consecutivetrips to the plant in 1961.Concededly, Brown filed but one company employmentapplication, the one he identified bearing the date of August 9, 1961.On redirect examination, Brown was asked if he went to the plant "at all in '62, thisseason that is over or is on now?" and he answered, "No, sir." Brown was theninterrogated concerning an interview by the General Counsel at Ford's home, inFord's presence, at which time he signed a statement or affidavit after it had been readto him.Brown remembered the interview but had no idea when it occurred, andidentified his signature on a two-page handwritten statement, which bears the dateof October 2, 1962.10 The General Counsel then inquired if Brown had applied forwork at the plant shortly before he signed the statement and he answered, "Yes,sir . . . .About three or four days I believe it was." The General Counsel's re-direct examination then proceeded as follows:Q. You didn't work two season, '61 and '62, you did not work out at the Ameri-can Compress?A. Last year and the year before last.Q. How many times did you go out last year and apply for employment?A. I believe we are right back where we started, where that error was madeawhile ago. I got the impression that I didn't go out there last year or eitherI done forgot it one.Q. Did you or didn't you?A. I thought that was in '61 when I went out there, the last five times that Iwent out there.Q. After those last five times, you never went out there again?A. No, sir.Later, when further pressed by the General Counsel as to the last time he had appliedfor work in relation to the date of his statement, Brown responded, ". . . I believeIwould say, once at the time I gave that statement was the last time that I was outthere to American Compress."On re-cross-examination, Brown concluded his testimony stating he did not returnto the plant and apply for work anytime subsequent to his five trips to the plant in1961.Boone testified Brown was first employed about October 1, 1959, and workedthrough the first 2 weeks in February 1960.He was next employed from aboutSeptember 3 to December 31, 1960, and worked 1 day in 1961. Boone stated he didnot apply for work in September or October 1962.Dupuy also testified Brown did not apply for work in September or October 1962.Brown's testimony concerning his attempt to obtain employment in 1962 can onlybe appraised as hopelessly confusing.However, the General Counsel glosses overBrown's inconsistent and garbled statements with the assertion that while he did be-come confused on cross-examination, due to his illiteracy, all his self-contradictionsand faulty recollections were cleared up on redirect examination. In my opinionBrown was just as confused on redirect as he was on cross-examination, despitethe fact I granted the General Counsel much leeway in his interrogation by allowingleading and direct questions to be propounded to Brown.Nevertheless, Brown, whowas a truthful witness, was unable to state with any degree of certainty that he appliedfor employment in September 1962.As to be expected, the General Counsel arguesthat Brown's testimony on this point was consistent with the statement appearing in10The statement was received in evidence as General Counsel's Exhibit No 4However,it is erroneously stamped as General Counsel's Exhibit No 6a 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis pretrial affidavit mentioned above.Of course, the pretrial affidavit or statementhas no independent evidentiary value and can be considered only as a measure of thecredibility of Brown as a witness."Unquestionably, Brown's pretrial affidavit, datedOctober 2, 1962, contains the statement, "On Monday, September 10, 1962, I wenttoAmerican Compress and applied for work this seasonSince Brownhad no recollection whatever of dates, I find it incredible and unbelievable that hewould have remembered the specific day and date on which he applied for work.Certainly, this is in sharp contrast to his inability to remember even the approximatedate he was interviewed and signed the statement for the General Counsel.Thus, theGeneral Counsel, in an attempt to place some time on these occurrences, askedBrown:Q. Since I took the statement from you? Has it been two years ago, a yearago, 6 months ago or what?A. That is what I am trying to figure out.Now how long has it been I don'tknow definite how long its been.Although at one point Brown said he applied for work 3 or 4 days before hesigned the statement, he repudiated his testimony (as set forth above) a few minuteslater, and wound up saying he did not apply for work in 1962. In my opinion thepretrial affidavit serves no purpose, either as a factor in evaluating Brown's credibilityor as having the effect of a record of past recollection.On the evidence I find Brown did not apply for reemployment in September orOctober 1962, consequently, the Company did not unlawfully refuse to reemploy himas alleged in the complaint.But assuming the contrary, I would reach the same conclusion for the only evidenceof Brown's union activity is the fact he sent a union job application form to theCompany on August 24, 1961. Therefore, for the reasons stated in the Morris case,I find this evidence insufficient to support a finding that he was discriminatorilyrefused reemployment in September or October 1962.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section IH, above, occurring in con-nection with the operations of the Company describedin sectionI,above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find necessary to effectuate the policies of the Act.I have found that on and after June 27, 1962, by insisting as a condition to theRespondent's entering into an agreement with the Union that the performance bondprovision, quoted above, be included in the contract, the Respondent has refused tobargain collectively with the Union as required by the Act. I shall therefore recom-mend that the Respondent, upon request, bargain collectively with the Union and,if an understanding is reached, embody such understanding in a signed agreement.I shall further recommend that the Respondent cease and desist frominsisting, asa condition to its entering into a contract, upon the above-mentioned performancebond, or upon any other proposal not involving terms and conditions of employment.I have found the Respondent discriminatorily refused to reemploy Andrew Bay-lock, Jr., shortly before Labor Day 1962. I shall recommend that, if the Respondentis still conducting its operations for the 1962-63 season, the Respondent offer himimmediate and full reinstatement, without prejudice to his seniority and other rightsand privileges, and make him whole for any loss ofearningshe may have sufferedby payment to him of a sum of money equal to the amount he would normally haveearned from the date of the Respondent's refusal to reemploy him to the date of theoffer of reinstatement, or if no such offer is made, to the termination date of the1962-63 season, less his net earnings during said period.12On the other hand, if11Sealtest Southern Dairies Division, National Dairy Products Corporation,126 NLRB1228, 1225, enfd 287 F 2d 559 ('C.A. 6).12 Backpay shall be computed In accordance with the formula in F. WWoolworth Com-pany,90 NLRB 289, and shall Include the payment of Interest at the rate of 6 percentper annum as provided InIsis Plumbing A HeatingCo., 138 NLRB 716 AMERICAN COMPRESS WAREHOUSE,ETC.443the 1962-63season hasended, I shall recommend that the Respondent place Bay-lock'sname ona preferential hiring list to be considered when operations for whichhe is qualified are resumed for the 1963-64 season and be offered employment priorto that of any other person.13Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.American Compress Warehouse, Division of Frost-Whited Company,Inc., isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.United Packinghouse, Food and Allied Workers, AFL-CIO, is a labor or-ganization as defined in Section 2(5) of the Act.3.All production and maintenance employees, laborers, and seasonal and casualemployees at the Employer's four compresses in Louisiana, namely, Shreveport,Natchitoches, Alexandria, and Opelousas, excluding all other employees, includingoffice employees, clerical employees, supervisors, foremen, guards, and watchmen,as defined in the Act, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of the Act.4.The Union at all times material herein has been, and now is, the exclusive repre-sentative of all employees in the aforesaid appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(a) of the Act.5.By refusing, on and after June 27, 1962, to bargain collectively with the Unionas the exclusive representative of the employees in the aforesaid unit, the Respondenthas engaged in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.6.By unlawfully refusing to reemploy Andrew Baylock, Jr., the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (3) and (1) ofthe Act.7.By engaging in such acts the Respondent thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed them in Section 7of the Act, in violation of Section 8(a) (1) thereof.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.9.The Respondent did not unlawfully refuse to recall or reemploy Albert Morrisand Lloyd Brown as alleged in paragraphs 9 and 10 of the complaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the Act, I recommend that the Respondent,AmericanCompress Warehouse,Division of Frost-Whited Company, Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with United Packinghouse, Food and AlliedWorkers,AFL-CIO. asthe exclusive representative of all the employees in theappropriate unit,by insisting,as a condition to leaching an agreement, the Unionagree to post a performance bond, or any other proposal not involving terms andconditions of employment.(b)Discouraging membership in the above Union, or any other labor organiza-tion, by refusing to reemploy,or in any other manner discriminating in regard tohire or tenure of employment,or any term or condition of employment.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of their right to self-organization,to form, join,or assist the above-named Union,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection,or to refrain fromany or all such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon request,bargain collectively withUnited Packinghouse, Food andAlliedWorkers,AFL-CIO, asthe exclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding ina signed agreement.The appropriate bargaining unit is:13Stockbridge Vegetable Prodaacer8, Inc.,131 NLRB 1395, 1397 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production and maintenance employees,laborers,and seasonal andcasual employees at the Employer's four compresses in Louisiana, namely,Shreveport,Natchitoches,Alexandria,and Opelousas,excluding all other em-ployees, including office employees,clerical employees,supervisors,foremen,guards, and watchmen,as defined in the Act.(b)Offer to reinstate Andrew Baylock, Jr., to his former or substantially equiva-lent position,without prejudice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have suffered as a result of the dis-crimination against him,all in the manner set forth herein in the section entitled"The Remedy."(c)Preserve and, upon request, make available to the Board and its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records relevant or necessaryto the determination of backpay due and to the reinstatement and related rights pro-vided under the terms of this Recommended Order.(d) Post at all four of its Louisiana plants, copies of the attached notice marked"Appendix."14Copies of said notices,to be furnished by the Regional Directorfor Fifteenth Region, shall,after being signed by an authorized representative of theRespondent,be posted immediately upon receipt thereof, and be maintained by it for60 consecutive days from the date of posting, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that such notices are not altered,defaced, orcovered by any other material.(e)Notify the said Regional Director,in writing,within 20 days from the dateof the receipt of this Intermediate Report and Recommended Order, what steps theRespondent has taken to comply herewith.15It is further recommended that unless on or before 20 days from the date of thereceipt of this Intermediate Report and Recommended Order, the Respondent notifiessaid Regional Director,in writing,that it will comply with the above RecommendedOrder, the National Labor Relations Board issue an order requiring it to take suchaction.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent discriminatorily refused to reemploy Albert Morris and LloydBrown."If this Recommended Order is adopted by the Board,the words"A Decision andOrder"shall be substituted for the words"The Recommended Order of a Trial Examiner"in the noticeIn the further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals,the words"A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"A Decision and Order"11 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL, upon request, bargain with United Packinghouse,Food and AlliedWorkers, AFL-CIO, as the exclusive representative of all the employees in thebargaining unit described below with respect to rates of pay,wages, hours ofemployment,and other terms and conditions of employment,and, if an under-standing is reached,embody such an understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees, laborers, and seasonal andcasual employees at the Employer's four compresses in Louisiana,namely,Shreveport,Natchitoches,Alexandria,and Opelousas,excluding all otheremployees,including office employees, clerical employees,supervisors, fore-men, guards,and watchmen,as defined in the Act.WE WILL NOT refuse to bargain collectively with the above-named Union, ifrequested,by insisting,as a condition to reaching an agreement,theUnion THE R. J. TOWER IRON WORKS, INC.445agree to post a performance bond,or any other proposal not involving termsand conditions of employment.WE WILL NOT discourage membership in the above-named Union,or anyother labor organization,by refusing to reemploy,or otherwise discriminatingin regard to hire or tenure of employment,or any term or condition ofemployment.WE WILL offer to reinstate Andrew Baylock to his former or substantiallyequivalent position, without prejudice to his seniority and other rights and privi-leges, and make him whole for any loss of pay suffered as a result of the dis-crimination against him.WE WILL NOT in any other manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form,join,or assistthe above-named Union,or any other labor organization,to bargain collectivelythrough representatives of their own choosing and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities.AMERICAN COMPRESS WAREHOUSE,DIVISIONOF FROST-WHITED COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T6024 Fed-eral Building(Loyola), 701 Loyola Avenue, New Orleans 12, Louisiana,TelephoneNo. 529-2411,if they have any question concerning this notice or compliance with itsprovisions.The R.J. Tower Iron Works, Inc.andShurley Brown.Case No.7-CA-4039.September 9, 1963DECISION AND ORDEROn June 19, 1963, Trial Examiner William F. Scharnikow issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel filed exceptions to the Intermediate Reportand asupporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the144 NLRB No. 53.